 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 NATIONSTAR MORTGAGE, LLC,                               Case No.: 2:15-cv-00133-APG-BNW

 4          Plaintiff                                               Order Lifting Stay

 5 v.

 6 SFR INVESTMENTS POOL 1, LLC, et al.,

 7          Defendants

 8

 9         IT IS ORDERED that the stay in this case is lifted for all purposes. Within 60 days of

10 the date of this order, the parties shall meet and confer as defined by Local Rule IA 1-3(f)

11 regarding (1) a proposed scheduling order, (2) what discovery needs to be conducted, (3) what

12 viable claims and defenses remain in the case in light of recent decisions from the Supreme

13 Court of Nevada, and (4) the issues the parties intend to raise in any dispositive motion the

14 parties anticipate filing within the next 90 days. If discovery closed before the stay was entered,

15 the court will not reopen discovery absent extraordinary circumstances. A client representative

16 must attend the meet and confer, either in person or by telephone.

17         Within ten days after the meet-and-confer, the parties shall file a proposed scheduling

18 order. Any dispositive motion filed within the next 90 days must contain a declaration by the

19 movant’s counsel that sets forth the details of the meet-and-confer and certifies that, despite good

20 faith efforts, the issues raised in the motion could not be resolved. LR IA 1-3(f)(2).

21         DATED this 9th day of September, 2019.

22

23
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
